PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,270,622
Issue Date: September 18, 2012
Application No. 12/284,057
Filing or 371(c) Date: 18 Sep 2008
For: 	APPARATUS AND METHOD FOR MONITORING OWN VOICE DURING SINGING OR SPEAKING EVENT

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed February 22, 2021, requesting issuance of duplicate Letters Patent for the above-identified patent and a decision under 37 CFR 1.182 to expedite petition.

The petitions are GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

As authorized, the $105 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s credit card.

Telephone inquiries concerning this decision may be directed to Terri Johnson at (571) 272-2991.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (703) 756-1568.

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.



/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Kimberly House, Randolph Square, (Fax No. (571) 270-9958)